DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/772,346 filed on 6/12/2020 with effective filing date 12/15/2017. Claims 1-15 are pending.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a generation unit that generates, a quadrature modulation unit that subjects, a reception unit that receives, a computation unit that compares, a feedback unit that acquires the transmission light in claims 1-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para: 39, & figure 2 of PGPUB US 2021/0072383 Al. If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gogolla et al. US 2004/0105087 A1 (IDS) in view of Fujisawa et al. US 2015/0043925 A1. 
Per claims 1 & 10, Gogolla et al. discloses a distance-measuring apparatus comprising: a generation unit that generates a distance measurement signal (para: 29 & fig. 1, e.g. in an opto-electronic distance measuring device 1, a measurement light beam 3 emitted by a laser diode 4 and bundled by a collimation optic 2 is directed at a measurement object 5); a quadrature modulation unit that subjects an optical carrier wave to quadrature modulation, based on the distance measurement signal, to generate transmission light (para: 31 & fig. 2, e.g. in accordance with the characteristic of the signal generation unit (SEE), only one high frequency mixer frequency oscillator 16 is used for generating the mixer signal 14 with the mixer frequency f.sub.LO. By quadrature modulation of this mixer signal 14 with two low frequency, 90.degree. phase-offset, modulation signals I and Q having the intermediate frequency f.sub.ZF, in a quadrature modulator IQ ); a transmission unit that transmits the generated transmission light (para 51, & fig. 4, e.g. the transmitter 10, and the signal generation unit SEE is shown, the low frequency modulation components in the measurement light beam 3 are received using a control photodetector 8c configured as a monitor photodiode of the laser diode 4);
	Gogolla et al. fails to explicitly disclose a reception unit that receives reflected light which is light generated by reflecting the transmission light on an object to be measured; and a computation unit that compares the reflected light with reference light to compute a distance to the object to be measured.
	Fujisawa et al. however in the same field of endeavor teaches a reception unit that receives reflected light which is light generated by reflecting the transmission light on an object to be measured (para: 30 & fig. 1, e.g. the optical signal generation unit 110 generates an optical signal for transmission by adding modulation based on a driving signal (transmitted signal) to a carrier wave; the optical signal for transmission generated by the optical signal generation unit 110 is transmitted to a light reception apparatus 20 through a light transmission path 30; the light reception apparatus 20 constitutes a light communication system together with the light transmission apparatus 10 ); and a computation unit that compares the reflected light with reference light to compute a distance to the object to be measured (para: 32, e.g. in the filtering unit 120, for example, the amplification factor of the optical signal for transmission at a frequency where the power spectral density of the optical signal for transmission is equal to or greater than a reference value is made to be lower than the amplification factor of the optical signal for transmission at a frequency where the power spectral density is equal to or less than the reference value). 
Therefore, in view of disclosures by Fujisawa et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Gogolla et al. and Fujisawa et al. in order to create a transmission characteristic of the optical signal degradation that occurs during the transmission of the optical signal inside the transmission path in the optical transmission apparatus can be suppressed effectively. 
Per claims 2 & 11, Gogolla et al. further teaches the distance-measuring apparatus according to claim 1, wherein the computation unit allows the reflected light and the reference light to interfere with each other to generate a beat signal, and computes the distance to the object to be measured, based on the beat signal (para: 29 & fig. 1, e.g. the photo currents are amplified in the respective receivers 12a, 12b and are mixed, in a high frequency modulator 13 configured as a mixer, with a mixer signal 14 of the mixer frequency f.sub.LO. The intermediate frequency f.sub.ZF corresponds to the frequency difference [f.sub.M-f.sub.LO]. The mixer frequency f.sub.LO of the signal generation unit SEE deviates slightly from the measurement frequency f.sub.M of the measurement signal 9).
Per claims 3 & 12, Fujisawa et al. further teaches the distance-measuring apparatus according to claim 2, wherein the quadrature modulation unit modulates a frequency of the optical carrier wave (para: 56, e.g. the optical signal for transmission is an optical signal of a polarization multiplexing return-to-zero quadrature phase shift keying (RZ-QPSK) system, and has, for example, a baud rate of 12.5 Gbaud and a bit rate of 50 Gbps); and the computation unit computes a frequency difference between the reference light and the reflected light, based on the beat signal, and computes the distance to the object to be measured, based on the computed frequency difference (para: 56, e.g. as shown in FIG. 6(b), the power spectral density of the optical signal for transmission becomes lower in the vicinity of a carrier wave frequency. In the example shown in FIG. 6(b), the power spectral density of the optical signal for transmission becomes appropriately uniform in the vicinity of the carrier wave frequency). 
Per claims 4 & 13, Fujisawa et al. further teaches the distance-measuring apparatus according to claim 2, wherein the quadrature modulation unit performs intensity modulation of the optical carrier wave and frequency shift of the optical carrier wave, based on the distance measurement signal (para: 45, e.g. the light phase shifting unit 116 changes the phase of the optical signal, by n/2, which is generated by the light modulation unit 114; the optical coupler 162 multiplexes the optical signal generated by the light modulation unit 112 and the optical signal generated by the light modulation unit 114 to generate the optical signal for transmission); and the computation unit computes the distance to the object to be measured, based on a phase difference between a signal represented by an envelope of the beat signal and the reference light (para: 45, e.g. the light phase shifting unit 116 changes the phase of the optical signal, by n/2, which is generated by the light modulation unit 114; the optical coupler 162 multiplexes the optical signal generated by the light modulation unit 112 and the optical signal generated by the light modulation unit 114 to generate the optical signal for transmission).
Per claims 5 & 14, Fujisawa et al. further teaches the distance-measuring apparatus according to claim 2, wherein the quadrature modulation unit modulates the optical carrier wave in a partial period in a predetermined period (para: 46-47, e.g. the optical signal monitor 170 measures an integrated value obtained by integrating the optical signal for transmission in a frequency direction and the peak value of the power spectral density of the optical signal for transmission; the optical signal monitor 170 uses, for example, an optical spectrum analyzer or a spectral analysis through a Fourier transformation process of signal light, to thereby determine the integrated value and the peak value which are mentioned above); and the computation unit detects, by using the beat signal, a boundary time point which is a boundary between the partial period and another period in the reflected light, and compares the boundary time point and a time point corresponding to the boundary time point in the transmission light to compute the distance to the object to be measured  (para: 46-47, e.g. it is also possible to obtain the same effect as that of the first embodiment. In addition, since the optical signal monitor 170 and the coefficient setting unit 172 are included, it is possible to easily set the filter coefficient of the filtering unit 120; the coefficient setting unit 172 is not required to be brought into operation at all times, and may operate, for example, only when the light transmission path 30 is changed).
Per claims 6 & 15, Gogolla et al. further teaches the distance-measuring apparatus according to claim 1, the apparatus further comprising a feedback unit that acquires the transmission light generated by the quadrature modulation unit, and performs, based on a variation in intensity of the transmission light, feedback control that reduces a deviation between the acquired transmission light and transmission light in ideal form (para: 29, e.g. the high frequency demodulator 13, is amplified and fed via a microcontroller-internal analog digital-converter AD3 to the microcontroller .mu.C that controls the signal generation unit SEE using digital modulation signals I, Q, for generating of the measurement signal 9 having the measurement frequency f.sub.M, and the mixer signal 14 having the mixer frequency f.sub.LO whereby interference modulation components are minimized in the measurement light beam 3).
Per claim 7, Gogolla et al. further teaches the distance-measuring apparatus according to claim 6, wherein the feedback unit performs the feedback control in such a way as to reduce in-phase quadrature-phase (IQ) imbalance, IQ skew, or a bias deviation in the quadrature modulation unit (para: 17, e.g. the third step influences the first step due to a feedback regulated by the microcontroller, whereby the low frequency signal can be modified by the microcontroller for minimizing the influence of interference modulation components, for example, by changing its signal form, phase, and/or amplitude).
Per claims 8 & 17, Gogolla et al. further teaches the distance-measuring apparatus according to claim 6, wherein the quadrature modulation unit modulates a frequency of the optical carrier wave; and the feedback unit performs the feedback control in such a way as to reduce the variation in intensity of the transmission light (para: 17-18, e.g. two low frequency measurement signals phase-offset by 90.degree. are generated which, in the second step, are quadrature modulated to the high frequency signal and the high frequency mixer signal, whereby with the modulation, a single sideband modulation with carrier suppression is primarily realized; he third step influences the first step due to a feedback regulated by the microcontroller, whereby the low frequency signal can be modified by the microcontroller for minimizing the influence of interference modulation components, for example, by changing its signal form, phase, and/or amplitude).
Per claims 9 & 18, Gogolla et al. further teaches the distance-measuring apparatus according to claim 6, wherein the quadrature modulation unit modulates intensity of the optical carrier wave; and the feedback unit performs the feedback control in such a way as to reduce a difference between a range of the variation in intensity of the acquired transmission light and a range of a variation in intensity of the transmission light in ideal form (para: 17-18, e.g. two low frequency measurement signals phase-offset by 90.degree. are generated which, in the second step, are quadrature modulated to the high frequency signal and the high frequency mixer signal, whereby with the modulation, a single sideband modulation with carrier suppression is primarily realized; he third step influences the first step due to a feedback regulated by the microcontroller, whereby the low frequency signal can be modified by the microcontroller for minimizing the influence of interference modulation components, for example, by changing its signal form, phase, and/or amplitude)
Per claim 16, Gogolla et al. further teaches the control method according to claim 15, wherein the performing, the feedback control in such a way as to reduce in-phase quadrature-phase (IQ) imbalance, IQ skew, or a bias deviation in the orthogonally modulating  (para: 17, e.g. the third step influences the first step due to a feedback regulated by the microcontroller, whereby the low frequency signal can be modified by the microcontroller for minimizing the influence of interference modulation components, for example, by changing its signal form, phase, and/or amplitude).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Okada et al. US 2020/0072974 A1, e.g. a distance measuring apparatus according to one aspect of the present technology includes: an OFDM modulation unit configured to generate an OFDM signal by performing OFDM modulation on a transmission signal; an output unit configured to output the OFDM signal by using an ultrasonic wave as a carrier wave.
	Gogolla et al. US 7,940,378 B2, e.g. a hand-held laser distance measuring device (1) with pulse reflection mixing includes a control device (2) for calculating the distance (D) to a measurement object (3) over at least one determinable periodic, with a pulse repetition frequency (f), time difference (.tau.) between a measurement pulse (4) reflected at the measurement object. 



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485